          Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                  §
    In re:                                                        §        Chapter 11
                                                                  §
    AGILON ENERGY HOLDINGS II LLC, et al.                         §        Case No. 21-32156 (MI)
                                                                  §
                           Debtors.1                              §        (Jointly Administered)
                                                                  §

                ORDER AUTHORIZING THE DEBTORS TO RETAIN
          HUGH SMITH ADVISORS LLC AND TO DESIGNATE HUGH SMITH
      TO SERVE AS CHIEF RESTRUCTURING OFFICER AND RELATED SERVICES
                        EFFECTIVE AS OF JUNE 27, 2021
                            (Related to Docket No. ___)

             Upon the application (the “Application”)2 of the debtors in possession in the above-

captioned case (collectively, the “Debtors”) for an order (this “Order”) pursuant to sections 327(a)

and 328 of title 11 of the United States Code (the “Bankruptcy Code”), authorizing the Debtors to

retain Hugh Smith Advisors LLC (“HSA”) to provide chief restructuring services and designate

Hugh Smith (“Mr. Smith”) as Chief Restructuring Officer, effective as of the Petition Date, on the

terms set forth in the engagement letter (the “Engagement Agreement”) attached hereto as Exhibit

1; and upon the Declaration of Hugh Smith in Support of Debtors’ Application for Order

Authorizing the Retention of Hugh Smith Advisors LLC and to Designate Hugh Smith to Serve as

Chief Restructuring Officer and Related Services (the “Smith Declaration”) in support of the

Application attached to the Application as Exhibit A; and due and adequate notice of the

Application having been given; and the Court being satisfied that HSA is a “disinterested person”


1
    The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”), Case No. 21-
    32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC (4169)
    (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address is:
    5850 San Felipe, Ste 601, Houston, Texas 77057.
2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.

                                                            1
       Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 2 of 12




as such term is defined under section 101(14) of the Bankruptcy Code; and it appearing that no

other or further notice need be provided; and it appearing that the relief requested by this

Application is in the best interests of the Debtors, their estates, their creditors, and other parties in

interest; and after due deliberation and sufficient cause appearing therefore,

        IT IS HEREBY ORDERED THAT:

        1.      Pursuant to sections 327(a) and 328 of the Bankruptcy Code, Bankruptcy Rules

2014 and 2016, and Bankruptcy Local Rule 2014-1, the Debtors are hereby authorized to (i) retain

HSA and (ii) designate Hugh Smith as Chief Restructuring Officer, effective as of the Petition

Date, in accordance with the terms and conditions set forth in the Engagement Agreement, attached

as Exhibit 1 hereto and as modified by this Order.

        2.      The terms of the Engagement Agreement, including without limitation, the

compensation provisions and the indemnification provisions, are reasonable terms and conditions

of retention and are hereby approved, as modified by this Order.

        3.      HSA shall file applications for interim and final allowance of compensation and

reimbursement of expenses pursuant to the procedures set forth in Bankruptcy Code sections 330

and 331, such Bankruptcy Rules and Local Bankruptcy Rules as may then be applicable, the U.S.

Trustee Guidelines, and any applicable orders and procedures of this Court. HSA shall not be

required to submit monthly fee statements pursuant to any interim compensation order in these

Chapter 11 Cases, if any. For billing purposes, HSA will submit monthly invoices providing a

description of the work performed during the applicable period and receipts to support any related

expenses. HSA intends to make a reasonable effort to comply with the U.S. Trustee’s requests for

additional information both in connection with the Application and the interim and final fee

applications to be filed by HSA in these Chapter 11 Cases.



                                                   2
       Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 3 of 12




       4.      Notwithstanding anything to the contrary contained herein, the U.S. Trustee retains

all rights to respond or object to HSA’s monthly, interim and final applications for compensation

and reimbursement of out-of-pocket expenses based on the reasonableness standard in section 330

of the Bankruptcy Code.

       5.      Notwithstanding anything in the Application, the Engagement Agreement, the

Smith Declaration or any exhibit(s) related thereto to the contrary:


               a. HSA shall not act in any other capacity (for example, and without limitation, as
                  an investment banker, claims agent/claims administrator, or investor/acquirer)
                  in connection with the above-captioned cases.

               b. In the event the Debtors seek to have HSA personnel assume executive officer
                  positions that are different than the position(s) disclosed in the Application, or
                  to materially change the terms and scope of the engagement, a motion to modify
                  the retention shall be filed.

               c. No principal, employee or independent contractor of HSA shall serve as a
                  director of any of the above-captioned Debtor(s) during the pendency of the
                  above-captioned cases other than Hugh Smith, solely in connection with his
                  appointment as Chief Restructuring Officer for the Debtors.

               d. Any success fees, transaction fees, or other back end fees shall be approved by
                  the Court at the conclusion of the case on a reasonableness standard and are not
                  being pre-approved by entry of this Order.

               e. The Debtors are permitted to indemnify those persons serving as executive
                  officers on the same terms as provided to the Debtors’ other officers and
                  directors under the corporate bylaws and applicable state law.

               f. For a period of three years after the conclusion of the engagement, neither HSA
                  nor any of its affiliates shall make any investments in the Debtors or the
                  Reorganized Debtors.

               g. HSA shall disclose any and all facts that may have a bearing on whether the
                  firm, its affiliates, and/or any individuals working on the engagement hold or
                  represent any interest adverse to the Debtors, its/their creditors, or other parties
                  in interest. The obligation to disclose identified in this subparagraph is a
                  continuing obligation.




                                                 3
        Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 4 of 12




        6.     To the extent there is inconsistency between the terms of the Engagement

Agreement, the Application, and this Order, the terms of this Order shall govern.

        7.     The following indemnification procedures are approved during the pendency of this

case:

               a. As set forth and subject to the limitations in subparagraph (c) below, HSA shall
                  not be entitled to indemnification, contribution or reimbursement pursuant to
                  the Engagement Agreement for services, unless such services and the
                  indemnification, contribution or reimbursement therefore are approved by the
                  Court;

               b. The Debtors shall have no obligation to indemnify HSA, or provide
                  contribution or reimbursement to HSA, for any claim or expense that is either:
                  (i) judicially determined (the determination having become final) to have arisen
                  from HSA’s gross negligence, willful misconduct, fraud, breach of fiduciary
                  duty, if any, bad faith or self-dealing, or (ii) settled prior to a judicial
                  determination as to HSA’s gross negligence, willful misconduct, breach of
                  fiduciary duty, or bad faith or self-dealing but determined by this Court, after
                  notice and a hearing to be a claim or expense for which HSA should not receive
                  indemnity, contribution or reimbursement under the terms of the Agreement as
                  modified by this Order; and

               c. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in
                  these Chapter 11 Cases (that order having become a final order no longer
                  subject to appeal), and (ii) the entry of an order closing these Chapter 11 Cases,
                  HSA believes that it is entitled to the payment of any amounts by the Debtors
                  on account of the Debtors’ indemnification, contribution and/or reimbursement
                  obligations under the Engagement Agreement (as modified by this
                  Application), including without limitation the advancement of defense costs,
                  HSA must file an application therefore in this Court, and the Debtors may not
                  pay any such amounts to HSA before the entry of an order by this Court
                  approving the payment. This subparagraph (c) is intended only to specify the
                  period of time under which the Court shall have jurisdiction over any request
                  for fees and expenses by HSA for indemnification, contribution or
                  reimbursement, and not a provision limiting the duration of the Debtors’
                  obligation to indemnify HSA. All parties in interest shall retain the right to
                  object to any demand by HSA for indemnification, contribution or
                  reimbursement. All parties in interest shall retain the right to object to any
                  demand by HSA for indemnification, contribution or reimbursement.

        8.     In the event that, during the pendency of these cases, HSA seeks reimbursement for

any attorneys’ fees and/or expenses, the invoices and supporting time records from such attorneys

                                                 4
       Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 5 of 12




shall be included in HSA’s fee applications and such invoices and time records shall be in

compliance with the Bankruptcy Local Rules, and shall be subject to the U.S. Trustee Guidelines

and approval of the Court under the standards of Bankruptcy Code sections 330 and 331, without

regard to whether such attorney has been retained under Bankruptcy Code section 327; provided,

however, that HSA shall not seek reimbursement from the Debtors’ estates for any fees incurred

in defending any of HSA’s fee applications in these bankruptcy cases.

       9.      HSA shall use its best efforts and will coordinate with the Debtors and their other

retained professionals, not to duplicate any of the services provided to the Debtors by any of their

other retained professionals.

       10.     HSA shall provide ten-business-days’ notice to the Debtors, the U.S. Trustee, and

the official committee before any increases in the rates or compensation set forth in the Application

or the Engagement Letter are implemented. The U.S. Trustee retains all rights to object to any rate

increase on all grounds, including the reasonableness standard set forth in section 330 of the

Bankruptcy Code, and the Court retains the right to review any rate increase pursuant to section

330 of the Bankruptcy Code.

       11.     To the extent the Debtors wish to expand the scope of HSA’s services beyond those

services set forth in the Engagement Agreement or this Order, the Debtors shall be required to seek

further approval from this Court. The Debtors shall file notice of any proposed additional services

(the “Proposed Additional Services”) and any underlying engagement agreement with the Court

and serve such notice on the U.S. Trustee, any official committee appointed in these chapter 11

cases, and any party requesting notice under Bankruptcy Rule 2002. If no such party files an

objection within 14 days of the Debtors filing such notice, the Proposed Additional Services and




                                                 5
         Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 6 of 12




any underlying engagement agreement may be approved by the Court by further order without

further notice or hearing.

         12.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         13.   Notice of the Application as provided therein shall be deemed good and sufficient

notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

Local Rules are satisfied by such notice.

         14.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Application.

         15.   This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.

Dated:


                                              Marvin Isgur
                                              United States Bankruptcy Judge




                                                  6
Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 7 of 12




                          Exhibit 1
                 Engagement Agreement
Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 8 of 12
Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 9 of 12
Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 10 of 12
Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 11 of 12
Case 21-32156 Document 77-3 Filed in TXSB on 07/27/21 Page 12 of 12
